Citation Nr: 1802310	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Louisville, Kentucky.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hearing loss began in service as a result of his duties related to his military occupational specialty (MOS) as a communications intercept operator.  Specifically, he maintains that listening to high frequency radio signals for eight hours a day for four years caused his hearing disability.  See March 2013 Veteran Statement in Support of Claim and January 2015 Notice of Disagreement (NOD).  

The Veteran was afforded a VA audio examination in July 2013.  The VA examiner opined that it is less likely than not that the Veteran's current bilateral hearing loss was caused by or the result of noise exposure in the military, since hearing loss was not noted at separation from service or in the years following service and there is a lack of evidence indicating that his hearing loss had a much earlier onset.  However, the examiner did not comment on the Veteran's MOS and lay statements regarding his continuous daily exposure to high frequency radio signals, which the Board concedes as consistent with the circumstances of his service, or the possibility of delayed-onset hearing loss, requiring an addendum opinion on remand.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.
2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Then, return the claims file to the July 2013 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to service, to include as a result of conceded daily exposure to high frequency radio signals therein.  In addressing this question, please accept as true that the Veteran was exposed to daily high frequency radio signals in conjunction with his service duties, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  The examiner must also discuss the possibility of delayed-onset hearing loss.

A complete rationale for all opinions must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




